1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                                ***

9    DEANGELO LAMONT MITCHELL,                     Case No. 3:18-cv-00595-MMD-CBC

10                                  Plaintiff,                      ORDER
           v.
11
     NEVADA LEGISLATIVE COUNSEL,
12
                                 Defendant.
13

14   I.    SUMMARY

15         Plaintiff Deangelo Lamont Mitchell was convicted of a felony when he was 16

16   years old, prior to passage of NRS § 176.017, which gives courts discretion to reduce

17   the length of incarceration for juveniles in some circumstances. Now Plaintiff has

18   brought a claim under 22 U.S.C. § 2201 against the Nevada Legislative Counsel for

19   declaratory judgment establishing that NRS § 176.017 violates equal protection and due

20   process because it does not apply retroactively. Before the Court is the Report and

21   Recommendation of United States Magistrate Carla Baldwin Carry (ECF No. 3) (“R&R”)

22   relating to Plaintiff’s application to proceed in forma pauperis (“IFP Application”) (ECF

23   No. 1), pro se Complaint (ECF No. 1-1) and motion for appointment of counsel (ECF

24   No. 1-2). Judge Carry recommends granting Plaintiff’s IFP Application, dismissing his

25   Complaint without prejudice or leave to amend and denying his motion. On February 7,

26   2017, Plaintiff filed an objection solely opposing the dismissal (“Objection”). (ECF No.

27   4.) This Court will accept Judge Carry’s recommendations in full and overrule Plaintiff’s

28   objection because, as Judge Carry already found, Plaintiff’s Complaint amounts to a
1    constitutional challenge to his court sentence, therefore his sole relief is through a

2    habeas corpus action.

3    II.    LEGAL STANDARD

4           This Court “may accept, reject, or modify, in whole or in part, the findings or

5    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

6    timely objects to a magistrate judge’s report and recommendation, then the court is

7    required to “make a de novo determination of those portions of the [report and

8    recommendation] to which objection is made.” Id. Where a party fails to object,

9    however, the court is not required to conduct “any review at all . . . of any issue that is

10   not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the

11   Ninth Circuit has recognized that a district court is not required to review a magistrate

12   judge’s report and recommendation where no objections have been filed. See United

13   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of

14   review employed by the district court when reviewing a report and recommendation to

15   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

16   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting

17   the view that district courts are not required to review “any issue that is not the subject

18   of an objection.”). Thus, if there is no objection to a magistrate judge’s recommendation,

19   then the court may accept the recommendation without review. See, e.g., Johnstone,

20   263 F. Supp. 2d at 1226 (accepting, without review, a magistrate judge’s

21   recommendation to which no objection was filed).

22   III.   DISCUSSION

23          In light of Plaintiff’s objection to the R&R as to the dismissal of his Complaint, this

24   Court has engaged in a de novo review to determine whether to adopt the R&R. Upon

25   reviewing the R&R and records in this case, this Court finds good cause to adopt Judge

26   Carry’s R&R and overrule Plaintiff’s objection.

27          “[W]hen a state prisoner is challenging the very fact or duration of his physical

28   imprisonment, and the relief he seeks is a determination that he is entitled to immediate

                                                   2
1    release or a speedier release from that imprisonment, his sole remedy is a writ of

2    habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Judge Carry found

3    that, because Plaintiff essentially challenges the state court criminal judgment and

4    corresponding sentence, his sole relief is through a habeas action and therefore his

5    case should be dismissed. (ECF No. 3 at 4.) Plaintiff objects to the R&R on the sole

6    ground that a favorable declaratory judgment will not result in an immediate release or a

7    shorter stay because such declaration is not binding on Nevada state courts. (ECF No.

8    4 at 3.) Regardless of whether or not that is true, Plaintiff’s objection relies on an

9    incomplete statement of the legal standard in Wilkinson v. Dotson, 544 U.S. 74 (2005). 1

10          In Wilkinson, the Supreme Court clarified that its precedent barred a state

11   prisoner’s § 1983 action if “success in that action would necessarily demonstrate the

12   invalidity of confinement or its duration,” absent prior invalidation. Id. at 81-82. Although

13   Wilkinson discussed § 1983 actions, the rule applies with equal force to declaratory

14   actions brought under § 2201 that challenge the validity of a criminal sentence—such as

15   Plaintiff’s case. See United States v. Gutierrez, 116 F.3d 412, 415 (9th Cir. 1997) (citing

16   cases that precluded inmates from using the Declaratory Judgment Act to challenge the

17   validity of their sentences or convictions); Benson v. State Bd. of Parole & Prob., 384

18   F.2d 238, 240 (9th Cir. 1967) (“[T]he Declaratory Judgment Act may not be used as a

19   substitute for habeas corpus.” (citation and internal quotes omitted)). Specifically,

20   Plaintiff’s action seeks declaratory judgment that the Nevada legislature’s failure to give

21   retroactive application to NRS § 176.017 is unconstitutional. (ECF No. 1-1 at 4.) Such a

22   judgment would effectively invalidate Plaintiff’s sentence, which did not benefit from

23   having a court consider certain factors warranting a shorter sentence that courts must

24   now do under NRS § 176. In fact, Plaintiff’s objection admits he is challenging his

25          1Plaintiff attempts to analogize this case to Wilkinson, but a closer review of the
26   case reveals that the facts there are distinguishable. Wilkinson involved a challenge to
     prison procedures that determined when parole hearings should be granted, whereas
27   here Plaintiff is challenging the sentencing court’s “substantive determinations as to the
     length of confinement.” Wilkinson, 544 U.S. at 83-84. Plaintiff’s only remedy for doing
28   that is to seek habeas relief.

                                                  3
1    sentence when he says a declaratory judgment in his favor “would mean, at most, that

2    he would be entitled to a mere federal declaration that the statute . . . violates equal

3    protection and due process.” (ECF No. 4 at 3.)

4           Plaintiff’s objection is therefore overruled, and his case is dismissed because his

5    sole remedy is to seek habeas relief.

6    IV.    CONCLUSION

7           It is therefore ordered, adjudged and decreed that Judge Carry’s R&R (ECF No.

8    3) is accepted and adopted in full.

9           It is further ordered that Plaintiff’s IFP Application (ECF No. 1) is granted.

10          It is further ordered that the Clerk file Plaintiff’s Complaint (ECF No. 1-1).

11          It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed without

12   prejudice.

13          It is further ordered that Plaintiff’s motion for appointment of counsel (ECF No. 1-

14   2) is denied as moot.

15          The Clerk of the Court is instructed to enter judgment in accordance with this

16   order and close this case.

17          DATED THIS 25th day of September 2019.

18
19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                   4
